DETAILED ACTION
This is a response to the Amendment to Application # 17/199,230 filed on January 31, 2022 in which claims 1, 5, 7-10, 13, and 14 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-14 are pending, of which claim 14 is rejected under 35 U.S.C. § 101 and claims 1-14 are rejected under 35 U.S.C. § 103.

Specification
The use of the term “Portable Document Format (PDF),” which is a trade name or a mark used in commerce, has been noted in this application. The term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as commercial marks.

Claim Interpretation
citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
The present specification does not appear to provide a special definition for the term “pane,” and thus, the plain and ordinary meaning must be used. Within the field of computer, a “pane” is understood to be a separate defined area within a window for the display of or interaction with a part of that window’s application or output. Pane; May 23, 2018; Encyclopedia.com; Page 1. Although the area must be defined and separate, it does not require any specific features for defining the separateness of the pane. Thus, the broadest reasonable interpretation of a first and second pane would include areas of a window that are merely separated by blank space.

Claim 14 recites a method claim that recites that a characters recognition result is entered “when a user selects one of character regions in the document image displayed in the first pane is selected by a user” and automatically identifying one blank entry filed “according to the entry of the character recognition result.” The broadest reasonable interpretation of this limitation does not require that the entry or identification to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7).See, e.g., Reactive Surfaces v. Toyota Motor Corp., IPR2016-01914 (PTAB 2018) (“[t]he use of ‘when’ instead of ‘if’ does not change whether the method step is conditional”) (citing Ex parte Kaundinya, No. 2016-000917, 2017 WL 5510012, at *5-6 (PTAB Nov. 14, 2017) ("when" may indicate a conditional method step); Ex parte Zhou, No. 2016-004913, 2017 WL Ex parte Lee, No. 2014-009364, 2017 WL 1101681, at *2 (PTAB Mar. 16, 2017) (same)).

Claim Objections
Claims 1-14 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 14 is the least restrictive claim of the independent claims. This rejection will be held in abeyance upon request. 

Claims 1, 13, and 14 are objected to because of the following informalities:  the limitation “when a user selects on of character regions” is grammatically incorrect. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the limitation “the entered character recognition result of the selected character region from the first entry field to other entry field …” is grammatically incorrect. Appropriate correction is required. 
	
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

claim 14, this claim is directed to an abstract idea without significantly more. The claim recites a method for determining the next location to enter data in a form.
The limitation “displaying … a plurality of entry fields … wherein the plurality of entry fields is used for entering a plurality of pieces of metadata to be associated with the document image” under the broadest reasonable interpretation, cover performance of these limitations in the mind and/or “by a human using a pen and paper.” See MPEP § 2106.04(a)(2)(III). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims first merely recite the additional elements a screen including a first pane in which a document image is displayed and a second pane. This is merely the technological environment of the invention. See MPEP § 2106.05(h). Additionally, the claim next recites “automatically entering, when a user selects one of character regions in the document image displayed in the first pane, a character recognition result of the selected character region in a first entry field that is identified as an input destination among the plurality of entry fields; and according to the entry of the character recognition result of the selected character region in the first entry field, automatically identifying a blank entry field as a next input destination among the plurality of entry fields without a user's further operation.” As discussed above, each of these limitations is conditional upon the occurrence of an unrequired condition precedent; namely the selection by a user of one of the character regions. Because these elements are not actually required by the claimed invention, they cannot be the basis for rendering the claims statutory.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 8, 13, and 14  are rejected under 35 U.S.C. § 103 as being unpatentable over Vohra et al., US Publication 2015/0317296 (hereinafter Vohra) in view of Lymer et al., US Publication 2014/0258828 (hereinafter Lymer), each cited on the Notice of References Cited dated August 31, 2021.

Regarding claim 1, Vohra discloses an information processing apparatus comprising “at least one memory that stores instructions; and at least one processor that executes the instructions.” (Vohra ¶ 9). Additionally, Vohra discloses the instructions are executed to perform “displaying a screen including a first pane in which a document image is displayed and a second pane in which a plurality of entry fields is displayed” (Vohra ¶ 111 and Fig. 11C) by displaying a screen with a first pane in which a document image is displayed in the upper portion and a second pane in which a plurality of entry fields is displayed in the bottom portion. These are separate panes because they are separated and defined by the large gap between the sections. Further, Vohra discloses “wherein the plurality of entry fields is used for entering a plurality of pieces of metadata to be associated with the document image” (Vohra ¶ 111 and Fig. 11C) where a user may enter data about the requested subject such as Driver’s License Number. A person of ordinary skill understands that metadata is merely “data about data” and thus, the entered driver’s license number is data about the category “Driver’s License Number,” making it metadata. (“Metadata;” Microsoft Computer Dictionary; May 1, 2002; Fifth Edition; Page 336). Moreover, Vohra discloses “automatically entering, when a user selects one of character regions in the document image displayed in the first pane, a character recognition result of the selected character region in a first entry field that is identified as an input destination” (Vohra ¶ 111) by entering the results of a correlation between the fields and data (i.e., a character recognition result), which occurs automatically. Finally, Vohra discloses “according to the entry of the character recognition result of the selected character region in the first entry field, automatically identifying a blank entry field as a next input destination among the plurality of entry fields without a user's further operation” (Vohra ¶ 54) by advancing the cursor to the next form field.
Vohra does not appear to explicitly disclose that the character recognition result is entered “in a first entry field that is identified as an input destination among the plurality of entry fields” and, thus, does not appear to explicitly disclose the limitation “automatically entering, when a user selects one of character regions in the document image displayed in the first pane, a character recognition result of the selected character region in a first entry field that is identified as an input destination among the plurality of entry fields.”
However, Lymer discloses a system for automatically filing an electronic form including “at least one memory that stores instructions; and at least one processor that executes the instructions.” (Lymer ¶ 31). Additionally, Lymer discloses “displaying a screen including a first pane in which a document image is displayed and a second pane in which a plurality of entry fields is displayed, wherein the plurality of entry fields is used for entering a plurality of pieces of metadata to be associated with the document image” (Lymer ¶ 49 and Fig. 5D) which shows a first pane including a document image for entering credit card information and a second pane labelled “Card Info” containing a plurality of entry fields for entering pieces of metadata associated with the form, where the fields include “Card Number” and “CVV.” Finally, Lymer discloses “automatically entering, when a user selects one of character regions in the document image displayed in the first pane, a character recognition result of the selected character region in a first entry field that is identified as an input destination among the plurality of entry fields” (Lymer ¶ 111 and Figs. 5D-5E) where the system automatically enters the CVV value (e.g., a character recognition result) of the CVV field of the second pane when the user selects the CVV field of the first pane using a screen tap.
Vohra and Lymer are analogous art because they are from the “same field of endeavor,” namely that of form field entry systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vohra and Lymer before him or her to modify the pane layout of Vohra to include the to include the pane layout of Lymer.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Vohra teaches the “base device” for automatically filling a form. Further, Lymer teaches the “known technique” for automatically entering a result from an identification of an entry field from a plurality of entry fields that is applicable to the base device of Vohra. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 2, the combination of Vohra and Lymer discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Vohra and Lymer discloses “wherein the at least one processor executes the instructions to further perform: by advancing the cursor to the next form field.

Regarding claim 3, the combination of Vohra and Lymer discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Vohra and Lymer discloses “wherein the at least one processor executes the instructions to further perform: entering, in a case where a character string is keyed in by the user using a keyboard, the keyed in character string in the entry field that is identified as the input destination among the plurality of entry fields” (Vohra ¶ 22) by providing an example of a user entering data (i.e., a character string) into a form field. 

Regarding claim 4, the combination of Vohra and Lymer discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Vohra and Lymer discloses “wherein the plurality of entry fields is displayed on the screen in association with respective item names of the plurality of entry fields.” (Vohra ¶ 111 and Fig. 1C).

Regarding claim 5, the combination of Vohra and Lymer discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Vohra and Lymer discloses “wherein the at least one processor executes the instructions to further perform: displaying, in a case where the character recognition result of the selected character region is entered in the first entry field, a partial image of the selected character region in association with the first entry field” (Vohra ¶ 111 and Fig. 1C) by displaying an image with the text as a result of the correlation.

Regarding claim 7, the combination of Vohra and Lymer discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Vohra and Lymer by validating (i.e., determining an accuracy is higher than or equal to a predetermined threshold value) the date entered and entering that date into the field and then disclosing the automatic advancing the cursor to the next form field. 

Regarding claim 8, the combination of Vohra and Lymer discloses the limitations contained in parent claim 7 for the reasons discussed above. In addition, the combination of Vohra and Lymer discloses “maintaining, in a case where the accuracy of the character recognition result of the selected character region is determined to be lower than the predetermined threshold value and the character recognition result of the selected character region is entered in the first entry field, the first entry field as the input destination” (Vohra ¶ 33) by providing a warning to the user when the data is not valid (i.e., below a threshold value), which does not advance the cursor. In other words, by not advancing the cursor, the system is identifying the current field as the input destination. 

Regarding claim 13, it merely recites a non-transitory computer readable storage medium for storing the system of claim 1. The non-transitory computer readable storage medium comprises computer software modules for performing the various functions. The combination of Vohra and Lymer comprises computer software modules for performing the same functions. Thus, claim 13 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 14, it merely recites a method for executing the system of claim 1. The method comprises computer software modules for performing the various functions. The combination of Vohra and Lymer comprises computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 1.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Vohra in view of Lymer, as applied to claim 1 above, in further view of Rhodes et al., US Publication 20101/0017742 (hereinafter Rhodes), as cited on the Notice of References Cited dated August 31, 2021.

Regarding claim 6, the combination of Vohra and Lymer discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Vohra and Lymer does not appear to explicitly disclose “wherein the plurality of entry fields is displayed in a second pane on the screen.”
However, Rhodes discloses a form filed advancement system where the plurality of entry fields are displayed in multiple panes on the screen. (Rhodes ¶ 44 and Fig. 1A). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Rhodes 
Vohra, Lymer, and Rhodes are analogous art because they are from the “same field of endeavor,” namely that of form field advancements systems.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vohra, Lymer, and Rhodes before him or her to modify the display of the entry fields of Vohra and Lymer to include the use of multiple panes of Rhodes.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Vohra and Lymer differs from the claimed invention by including a single display pane in place of the claimed two display panes. Further, Rhodes teaches that a plurality of display panes was well known in the art. One of ordinary skill in the art could have predictably substituted the two panes of Rhodes for the single pane of Vohra because the number of display panes is a mere aesthetic design choice.
	
Claims 9-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Vohra in view of Lymer, as applied to claim 1 above, in further view of Yu, US Publication 2016/0110334 (hereinafter Yu), as cited on the Notice of References Cited dated August 31, 2021.

Regarding claim 9, the combination of Vohra and Lymer discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Vohra and Lymer discloses “wherein the at least one processor executes the instructions to further perform: moving, in a navigation operation is performed by the user after the character recognition result of the selected character region is entered in the first entry field, the entered character recognition result of the selected character region from the first entry field to other entry field that is identified according to the navigation operation among the plurality of entry fields” (Vohra ¶ 54) by disclosing the use of a tab keypress to move the cursor to the next form field, thereby causing the recognition of the next form entry field.
The combination of Vohra and Lymer does not appear to explicitly disclose the use of a mouse wheel command and, therefore, does not appear to explicitly disclose “wherein the at least one processor executes the instructions to further perform: moving, in a case where a wheel operation of a mouse is performed by the user after the character recognition result of the selected character region is entered in the first entry field, the entered character recognition result of the selected character region from the first entry field to other entry field that is identified according to the wheel operation among the plurality of entry fields.”
However, Yu discloses that it is well-known in the art to use a mouse wheel to navigate through form fields. (Yu ¶ 30). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that Yu was combined with Vohra, the use of the mouse wheel of Yu would replace the use of a tab key of Vohra. Thus, the combination of Vohra and Yu at least teaches and/or suggests the claimed limitation “wherein the at least one processor executes the instructions to further perform: moving, in a case where a wheel operation of a mouse is performed by the user after the character recognition result of the selected character region is entered in the first entry field, the entered character recognition result of the selected character region from the first entry field to other entry field that is identified according to the wheel operation among the plurality of entry fields,” rendering it obvious.
same field of endeavor,” namely that of form field navigation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vohra, Lymer, and Yu before him or her to modify the field navigation command of Vohra and Lymer to include the field navigation command of Yu.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). the combination of Vohra and Lymer differs from the claimed invention by including the use of a tab key to navigate form fields in place of a mouse wheel. Further, Yu teaches that using a mouse wheel to navigate form fields was well known in the art. One of ordinary skill in the art could have predictably substituted the mouse wheel for the tab key.

Regarding claim 10, the combination of Vohra, Lymer, and Yu discloses the limitations contained in parent claim 9 for the reasons discussed above. In addition, the combination of Vohra, Lymer, and Yu discloses “wherein in a case where a pointer of the mouse is shifted from the selected character region by the user without performing the wheel operation after the entry of the character recognition result of the selected character region in the first entry field, the character recognition result of the selected character region is fixed in the first field” (Vohra ¶¶ 54, 73 and Yu ¶ 30) by teaching that the next field is identified upon a navigation command, which would be substituted with a mouse wheel action for the reasons discussed above, and thus, when such a command is not entered (i.e., in a case where the wheel operation is not performed) the field is not advanced. Vohra further teaches that when the user clicks a save or submit button (i.e., the pointer of the mouse is shifted from the selected character region), the form is saved or submitted, fixing the character recognition results. 

claim 11, the combination of Vohra and Lymer discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Vohra discloses “changing, in a case where a navigation operation is performed by the user before the one of the character regions in the document image displayed in the first pane is selected by the user, the entry field currently identified as the input destination to an entry field identified based on the navigation operation among the plurality of entry fields” (Vohra ¶ 54) by disclosing the use of a tab keypress to move the cursor to the next form field, thereby causing the recognition of the next form entry field.
The combination of Vohra and Lymer does not appear to explicitly disclose the use of a mouse wheel command and, therefore, does not appear to explicitly disclose “changing, in a case where a wheel operation of a mouse is performed by the user before the one of the character regions in the document image displayed in the first pane is selected by the user, the entry field currently identified as the input destination to an entry field identified based on the wheel operation among the plurality of entry fields.”
However, Yu discloses that it is well-known in the art to use a mouse wheel to navigate through form fields. (Yu ¶ 30). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that Yu was combined with Vohra, the use of the mouse wheel of Yu would replace the use of a tab key of Vohra. Thus, the combination of Vohra, Lymer, and Yu at least teaches and/or suggests the claimed limitation “changing, in a case where a wheel operation of a mouse is performed by the user before the one of the character regions in the document image displayed in the first pane is selected by the user, the entry field currently identified as the input destination to an entry field identified based on the wheel operation among the plurality of entry fields,” rendering it obvious.
Vohra, Lymer, and Yu are analogous art because they are from the “same field of endeavor,” namely that of form field navigation. 

The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Vohra and Lymer differs from the claimed invention by including the use of a tab key to navigate form fields in place of a mouse wheel. Further, Yu teaches that using a mouse wheel to navigate form fields was well known in the art. One of ordinary skill in the art could have predictably substituted the mouse wheel for the tab key.

Regarding claim 12, the combination of Vohra, Lymer, and Yu discloses the limitations contained in parent claim 11 for the reasons discussed above. In addition, the combination of Vohra, Lymer, and Yu discloses “moving a cursor to the entry field identified based on the wheel operation.” (Yu ¶ 30).

Response to Arguments
Applicant’s arguments filed January 31, 2022, with respect to the rejection of claims 1-13 under 35 U.S.C. § 101 due to the claim amendments (Remarks 9) have been fully considered and are persuasive. The rejection of claims 1-13 under 35 U.S.C. § 101 have been withdrawn. Applicant’s remaining arguments related to the rejection of claims 1-13 35 U.S.C. § 101 (Remarks 9-15) are rendered moot.

Applicant's remaining arguments filed January 31, 2022 have been fully considered but they are not persuasive.



The objection to the specification is based on the presence of “a trade name or mark used in commerce.” (Supra, emphasis added.) The MPEP defines a trade name as “a nonproprietary name by which an article or product is known and called among traders or workers in the art, although it may not be so known by the public, generally” and notes that “[n]ames used in trade do not point to the product of one producer, but they identify a single article or product irrespective of producer.” MPEP § 608.01. The term PDF unquestionably refers to a document format (e.g., a product) and is used by workers in the art. Therefore, the objection is appropriate. 

Regarding the claim interpretation, Applicant argues that “the Examiner’s claim interpretation is no longer valid” due to the fact that “Applicant has amended has amended claims 1, 13-14 [sic].” (Remarks 7-8). The examiner disagrees.

As discussed above, the phraseology of claim 14 involving “when,” as used in the present amendments, has been repeatedly held to indicate a conditional limitation. Therefore, Applicant’s argument is unpersuasive.

Regarding the claim objections, Applicant first argues that “claim 14 is not the least restrictive claim” because “[i]t recites exactly the same limitations as in Claim 1.” The examiner disagrees.

Applicant’s statement that claim 14 “recites exactly the same limitations as in Claim 1” is demonstrably false. For instance, claim 1 recites the presence of a memory and a processor that are not 

Applicant next argues that “even if claim 14 is the least restrictive claim, the rule does not require the restrictive [sic] claim must be numbers [sic] as claim 1” because “the rule merely uses the modal verb ‘should’ which [sic] indicates a suggestion” and that, therefore, “the objection [should] be withdrawn.” (Remarks 8). The examiner disagrees.

An objection is appropriate “if the form of the claim … is improper.” See MPEP § 706.01. Although 37 C.F.R. § 1.75(g) does use the term “should,” it is, nonetheless, related to the form of the claims and, thus, an objection is still proper. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claim 14 under 35 U.S.C. § 101, Applicant argues that “the Examiner has not properly performed the analysis for patent eligibility under the guidance from the U.S.P.T.O.” (Remarks 9).  Specifically, Applicant argues that “the Examiner has not fully performed the analysis of step 2A.” (Remarks 9). Applicant continues that the claim is not a mental process because the claimed limitations “cannot be performed in the human mind because they involve operations on concrete and physical entities such as a screen, a first pane, a document image, and entry field, character regions, etc.” because :the human mind is not equipped to access a display, a first pane, a document image, an entry field, and characters regions, the limitations cannot practically be performed in the human mind.” (Remarks 11-12). The examiner disagrees.

CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Further, Applicant is attempting to import elements that are not part of the abstract idea and are instead merely stating “apply it,” as discussed in the rejection above. Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that “the Examiner’s reasoning is not a proper analysis of the prong two in Step 2A” because “the Examiner merely made a conclusory statement that the judicial exception is not integrated into a practical application without the considerations identified by the Supreme Court and the Federal Circuit.” (Remarks 13-14). The examiner disagrees.

Once again, Applicant has made a demonstrably false statement. As was made clear in the Non-Final Rejection dated August 31, 2021 and in the rejection above, these additional factors were considered. Specifically, it was determined that the additional features did not amount to a practical application because they merely recited “the technological environment of the invention.” (Non-Final Act. 4-5). Therefore, Applicant’s argument is unpersuasive.

Finally, Applicant argues that amended claim 14 “amount[s] to significantly more than the judicial exception” because the recited limitations “add unconventional steps.” (Remarks 14-15). The examiner disagrees.


Second, while the Applicant traverses this rejection, “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s argument fails to comply with this requirement, because it merely states that some steps are “unconventional” without providing any explanation as to how or why this is the case. Accordingly, since the Applicant fails to provide the Examiner with any distinct or specific reason as to why the § 101 rejection is erroneous, Applicant’s argument is unpersuasive.

Regarding the rejection of claim 1-5, 7, 8, 13, and 14 previously under 35 U.S.C. § 102, Applicant argues Vohra fails to disclose “automatically identifying a blank entry field as a next input destination among the plurality of entry fields without a user's further operation” because Vohra “specifically teaches a user moving a tab key” and “the movement is carried out as a result of a suggestion, not automatically identifying.” (Remarks 15-16). The examiner disagrees. 

Regarding Applicant’s statement that “the movement is carried out as a result of a suggestion, not automatically identifying,” Applicant does not appear to understand the reference. In Vohra, the movement is performed by a “suggestion module” that also makes data entry suggestions, but those suggestions are not related to the movement. Therefore, this argument is unpersuasive.
Regarding Applicant’s statement Vohra “specifically teaches a user moving a tab key,” Applicant is reading its own limitation out of the context of the entire limitation. The claim limitation, as a whole, states “according to the entry of the character recognition result of the selected character region in the first entry field, automatically identifying a blank entry field as a next input destination among the plurality of entry fields without a user's further operation.” (Claim 1, emphasis added). In other words, the “without a user’s further operation” occurs after “the entry of the character recognition results,” of which the user’s selection the tab key is to accept the entry of the data into the form field. (Vohra ¶ 54). Thus, the tab key is part of the “entry of the character recognition result” and not “a user’s further operation.” Therefore, Applicant’s argument is unpersuasive. 

Applicant next argues that Vohra “is completely silent with regard to ‘a character recognition result of the selected character region’” because Vohra criticizes “OCR techniques.” (Remarks 16). The examiner disagrees.

Applicant’s argument is fundamentally flawed for at least two reasons. First, teaching away is irrelevant to an anticipation analysis. Celeritas Techs., Ltd. v. Rockwell Int’l Corp., 150 F.3d 1354, 1361 (Fed. Cir. 1998); see also Seachange Int’l, Inc. v. C-Cor, Inc., 413 F.3d 1361, 1380 (Fed. Cir. 2005).
Second, In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., OCR) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While OCR operations are a subset of “character recognition,” it is not the only form of “character recognition.” Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 6 and 9-12 under 35 U.S.C. § 103, Applicant argues that these claims are allowable because the additional references do not disclose the elements of claim 1, from which these claims depend. (Remarks 17-18). The examiner disagrees for the reasons discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ANDREW R DYER/Primary Examiner, Art Unit 2176